Where the plea of nul tiel record is pleaded it is referred to the court for decision, as issues of fact are referred to the jury. When these issues are all found, the judgment of the court is pronounced upon them; and when there is an appeal from that judgment, this Court can no more examine any question relative to the plea of nul tiel record than it can any question of fact relative to the pleas submitted to the jury. To be sure, in the present case there is no judgment regularly entered up, but we must take it that there is one entered suitable to the case.
This is not the case that a new trial is prayed for under the late act of Assembly on matter of fact submitted to the court. In such case the evidence offered in the Superior Court will be spread upon the record, of which this Court, as well as it can, will form a judgment. In this case we are not called upon to grant a new trial, because the evidence offered in the court below on the plea of nul tiel record was sufficient. That evidence is not before us. I, therefore, think that the judgment should be entered for the State.
Cited: S. v. Raiford, 13 N.C. 215. *Page 98 
(188)